Case 0:20-cv-61579-RKA Document 29 Entered on FLSD Docket 05/06/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 0:20-cv-61579-RKA

  DEBRA BRAND,

            Plaintiffs,
  v.

  C. R. BARD, INC., AND TISSUE
  SCIENCE LABORATORIES LIMITED

            Defendants.
                                                 /

                                     NOTICE OF APPEARANCE

            PLEASE TAKE NOTICE that Jason H. Okleshen, of the law firm of Greenberg Traurig,

  P.A., hereby enters an appearance of record as additional counsel for Defendant, C. R. Bard, Inc.,

  in the above-styled action.

            All pleadings, court filings, notices, motions, discovery requests, papers, correspondence,

  and other documents in and concerning this action should be sent to the undersigned attorney of

  record.

                                                     Respectfully submitted,

                                                     GREENBERG TRAURIG, P.A.
                                                     Counsel for Defendant C. R. Bard, Inc.
                                                     777 South Flagler Drive Suite 300 East
                                                     West Palm Beach, FL 33401
                                                     Telephone: (561) 650-7900
                                                     Facsimile:   (561) 655-6222

                                                     By: /s/ Jason H. Okleshen
                                                         Jason H. Okleshen, Esq., FBN 496170
                                                         okleshenj@gtlaw.com
                                                         Robert R. Kane III, Esq., FBN 99488
                                                         kaner@gtlaw.com

                                                     Attorneys for Defendant, C. R. Bard, Inc.
Case 0:20-cv-61579-RKA Document 29 Entered on FLSD Docket 05/06/2021 Page 2 of 2




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 6, 2021 I electronically filed the foregoing document

  with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served

  this day on all counsel of record either via transmission of Notices of Electronic Filing generated

  by CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to receive electronically Notices of Electronic Filing.

                                                              /s/ Jason H. Okleshen
                                                              Jason H. Okleshen




                                                   2
